Order entered July 13, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00307-CV

                            THIEN AN VO, Appellant

                                           V.

     HARRIS COUNTY COMMISSIONERS COURT, ET AL., Appellees

                     On Appeal from the 133rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2020-72816

                                       ORDER

      Before the Court is appellant’s July 12, 2021 motion to extend time to file

her brief. We note the reporter’s record has not been filed and is not due until July

23, 2021.    Because appellant’s brief is not due until the appellate record is

complete, we DENY the motion as premature. Appellant’s brief shall be filed

within thirty days of the filing of the reporter’s record.

      We DIRECT the Clerk of the Court to send a copy of this order to Darlene

Stein, Official Court Reporter for the 133rd Judicial District Court, and the parties.

                                                /s/   KEN MOLBERG
                                                      JUSTICE